DETAILED ACTION
This Office action is in response to the application filed on August 07, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 07, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on August 07, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-8, 12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUNG et al. (U.S. Pub. No. 2017/0346294 A1).

In re claim 1, LUNG discloses (Fig. 1) an apparatus (1) comprising: 
a first regulated DC-to-DC converter (4a) electrically connected to a first energy source (2a) to down convert a first voltage supplied by the first energy source into a down converted first voltage (Vdc), wherein the first energy source is connected in series with the first regulated DC-to- DC converter (energy source 2a is connected in series with DC/DC converter 4a); 
a load (Rload) electrically connected to the first regulated DC-to-DC converter (4a) to receive the down converted first voltage; 

a second energy source (2b) electrically connected to the second regulated DC-to-DC converter (4b) to charge the second energy source using the second voltage (Para. 0027-0029), the second energy source switchably connectable to the load (Para. 0029), wherein the second energy source is connected in series with the second regulated DC-to-DC converter (energy source 2b is connected in series with DC/DC converter 4b).

In re claim 4, LUNG discloses (Fig. 1) a low voltage bus connecting the first regulated DC-to-DC converter to the load (connection between the DC/DC converter 4a and the load Rload).

In re claim 7, LUNG discloses (Fig. 1) wherein the second regulated DC-to-DC converter (4b) is bidirectional (the DC/DC converter 4b is a bi-directional converter), and wherein the second power source (2b) provides power to the load through the second regulated DC-to-DC converter (Para. 0027-0029).

In re claim 8, LUNG discloses (Fig. 1) wherein the power to the load through the second regulated DC-to-DC converter is supplied in conjunction with the down converted first voltage (Para. 0027-0034).

In re claim 12, LUNG discloses a method (Fig. 1) comprising: 
dc), wherein the first energy source is connected in series with the first regulated DC-to-DC converter (energy source 2a is connected in series with DC/DC converter 4a); 
supplying the second voltage to a load (Rload) from the first regulated DC-to-DC converter via a bus (Para. 0028-0034); 
supplying the second voltage to a second regulated DC-to-DC converter (4b), wherein the second regulated DC-to-DC converter is electrically connected in series to the first regulated DC-to-DC converter (DC/DC converter 4b is connected in series with DC/DC converter 4a), wherein the second regulated DC-to-DC converter is operable to provide a charging current (Para. 0028-0034) to a second energy source (2b), wherein the second energy source is connected in series with the second regulated DC-to-DC converter (energy source 2b is connected in series with DC/DC converter 4b).

In re claim 14, LUNG discloses (Fig. 1) wherein the second regulated DC-to-DC converter (4b) is bidirectional (the DC/DC converter 4b is a bi-directional converter), the method further comprising: supplying additional power to the load (Rload) from the second energy source (2b), the additional power provided through the second regulated DC-to-DC converter (Para. 0027-0029).

In re claim 16, LUNG discloses (Fig. 1) an apparatus (1) comprising: 
dc) on a bus (Para. 0028-0029); 
a load (Rload) electrically connected to the bus; 
a second regulated DC-to-DC converter (4b) electrically connected to the bus; a second power source (2b) electrically connected in series to the second regulated DC-to- DC converter (energy source 2b is connected in series with DC/DC converter 4b), the second regulated DC-to-DC converter operable to charge the second power source or to source current from the second power source (Para. 0028-0029).

In re claim 17, LUNG discloses (Fig. 1) wherein the second power source is operable to connect to the bus to supplement power to the bus in conjunction with the first regulated DC-to-DC converter (Para. 0027-0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LUNG et al. (U.S. Pub. No. 2017/0346294 A1) in view of Belger et al. (U.S. Pub. No. 2015/0298631 A1).

In re claim 2, LUNG fails to disclose wherein the first energy source is a first battery operable at a nominal 800V.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG wherein the first energy source is a first battery operable at a nominal 800V, as disclosed in Belger to reduce losses and improve the efficiency of the power conversion system (Para. 0052).

In re claim 3, LUNG fails to disclose wherein the second energy source is a low voltage battery operable at a nominal 48V. 
Belger teaches a power conversion system for a vehicle (Fig. 1), wherein the second energy source is a low voltage battery operable at a nominal 48V (the voltage on the secondary battery 26 can be 48 volts, Para. 0125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG wherein the second energy source is a low voltage battery operable at a nominal 48V, as disclosed in Belger to reduce losses and improve the efficiency of the power conversion system (Para. 0052).

In re claim 13, LUNG fails to disclose wherein the first energy source is a first battery operable at a nominal 800V and the second energy source is a low voltage battery operable at a nominal 48V. 

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG wherein the first energy source is a first battery operable at a nominal 800V and the second energy source is a low voltage battery operable at a nominal 48V, as disclosed in Belger to reduce losses and improve the efficiency of the power conversion system (Para. 0052).

In re claim 18, LUNG fails to disclose wherein: the first energy source operates in a range of 650-900 volts DC; the second energy source operates in a range 30-50 volts DC; and the bus operates in a range of 39-54 volts DC.
Belger teaches a power conversion system for a vehicle (Fig. 1), which comprises a HV battery 22 (which corresponds to the first energy source) that operates in the range of 200-800 volts (Para. 0018); and a secondary battery 26 (which corresponds to the second energy source) that can be operated at 48 volts (Para. 0125); and the bus 218 operates in a range of 39-54 volts DC (Para. 0018, 0125). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG such that the first energy source operates in a range of 650-900 volts DC; the second energy source operates in a range In re Aller, 105 USPQ 233.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LUNG et al. (U.S. Pub. No. 2017/0346294 A1) in view of Yamada et al. (U.S. Pub. No. 2015/0311831 A1).

In re claim 5, LUNG fails to disclose a switch electrically connected in parallel with the second regulated DC-to-DC converter, wherein the second energy source connects to the load through the switch to supply the load.
Yamada teaches (Fig. 1) a power converter (100), wherein a switch (22) electrically connected in parallel with the second regulated DC-to-DC converter (25), wherein the second energy source (2) connects to the load (5) through the switch to supply the load (Para. 0026-0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG to include a switch electrically connected in parallel with the second regulated DC-to-DC converter, wherein the second energy source connects to the load through the switch to supply the load, as disclosed in Yamada to provide a power converter capable of providing power to the load through a second energy source when the main energy source is not available (Para. 0003-0005).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LUNG et al. (U.S. Pub. No. 2017/0346294 A1) in view of Yamada et al. (U.S. Pub. No. 2015/0311831 A1), and further in view of Kanouda et al. (U.S. Pub. No. 2003/0184937 A1).

In re claim 6, LUNG fails to disclose wherein the switch is a MOSFET switch.
Kanouda teaches a power supply circuit (Fig. 5), wherein the switch is a MOSFET switch (switches 13a, 13b are MOSFET’s).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG wherein the switch is a MOSFET switch as disclosed in Kanouda to MOSFET transistors are known equivalents of an electrical switch.

In re claim 9, LUNG fails to disclose wherein the switch supplies power to the load from the second energy source during a failure of the first regulated DC-to-DC converter.
Kanouda teaches a power supply circuit (Fig. 2), wherein the switch supplies power to the load from the second energy source during a failure of the DC-to-DC converter (Fig. 6(c), the battery 4 provides power to the load when the primary source is disconnected due to a fault, Para. 0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG wherein the switch supplies power to the load from the second energy source during a failure of the DC-to-DC converter as .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LUNG et al. (U.S. Pub. No. 2017/0346294 A1) in view of Hosotani (U.S. Pub. 2014/0334185 A1).

In re claim 10, LUNG fails to disclose a regulator electrically connected between the bus and the load.
Hosotani teaches a power supply circuit (Fig. 1), wherein a regulator (post regulator 4) electrically connected between the bus and the load (load 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG to include a regulator electrically connected between the bus and the load as disclosed in Hosotani to provide a switching power supply apparatus capable of effectively reducing or minimizing power usage (Para. 0006).

In re claim 20, LUNG fails to disclose a regulator electrically connected between the bus and the load.
Hosotani teaches a power supply circuit (Fig. 1), wherein a regulator (post regulator 4) electrically connected between the bus and the load (load 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG to include a regulator .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LUNG et al. (U.S. Pub. No. 2017/0346294 A1) in view of Xu et al. (U.S. Pub. No. 2009/0206804 A1).

In re claim 11, LUNG fails to disclose wherein the second regulated DC-to-DC converter is a non- isolated buck-boost converter.
Xu teaches a power converter (Fig. 3B), wherein the regulated DC-to-DC converter is a non- isolated buck-boost converter (Para. 0037, 0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG wherein the regulated DC-to-DC converter is a non- isolated buck-boost converter as disclosed in Xu to provide regulated voltage to loads at high current and low voltage with fast transient load response capability and circuits capable of doing so (Para. 0002).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over LUNG et al. (U.S. Pub. No. 2017/0346294 A1) in view of Kanouda et al. (U.S. Pub. No. 2003/0184937 A1), and further in view of Yamada et al. (U.S. Pub. No. 2015/0311831 A1).

In re claim 15, LUNG fails to disclose detecting a failure of the first regulated DC-to-DC converter.
Kanouda teaches a power supply circuit (Fig. 5), detecting a failure of the DC-to-DC converter (using the fault detection 26, Para. 0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG to detect a failure of the unregulated DC-to-DC converter, as disclosed in Kanouda to provide a backup power supply for realizing decrease in cost and reduction in the power unit (Para. 0010).
LUNG fails to disclose activating a switch electrically connected in parallel with the second regulated DC-to- DC converter to power the load using the second power source.
Yamada teaches (Fig. 1) a power converter (100), activating a switch (22) electrically connected in parallel with the second regulated DC-to- DC converter (22) to power the load (5) using the second power source (2, Para. 0026-0031)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LUNG to include a switch electrically connected in parallel with the second regulated DC-to- DC converter to power the load using the second power source, as disclosed in Yamada to provide a power converter capable of providing power to the load through a second energy source when the main energy source is not available (Para. 0003-0005).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LUNG et al. (U.S. Pub. No. 2017/0346294 A1).

In re claim 19, LUNG discloses the claimed invention except for wherein the first regulated DC-to-DC converter is 4 Kilowatt and the second regulated DC-to-DC converter is 500 Watts. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the first regulated DC-to-DC converter as a 4 Kilowatt converter and the second regulated DC-to-DC converter as a 500 Watts converter, to use the power conversion device in electrical applications having nominal watts within those ranges (for example, such as in an electrical vehicle); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838